Title: To Alexander Hamilton from William S. Smith, 17 February 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Feby. 17th. 1800
          
          I very early communicated my opinion, of the propriety of erecting an Hospital at this Cantoonment, that opinion however being over-ruled by Colo. Stevens, I made every arrangement in my power, to accommodate the sick of each Regt. in a Hut appropriated for that purpose, they have hitherto been tolerably comfortable—
          But I am apprehensive in the approaching Spring, we shall be much incommoded, unless our Hospital is removed from the line, fevers will prevail, and may become infectious, unless our Hospital is detached from our Cantoonment, & has the benefit of an elivated & airy situation, which the rear grounds present—enclosed I submit to your perusal, a Letter, addressed to me by the Surgeons of the Brigade, I am myself of opinion that the arrangement is indispensable—
          I have the Honor to be, with great Respect, Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo of ye. 12th.
            Comdt
          
        